Citation Nr: 0518523	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  97-30 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Army from October 
1969 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

In October 1998, the Board remanded the veteran's claim in 
order to identify treatment providers, obtain VA and private 
treatment records, and request service medical and personnel 
records.  In July 2002, the Board ordered further development 
for the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002) in order to request service inpatient treatment 
records.

The Board concluded that additional medical expertise was 
needed to render a decision on this claim and in January 2004 
requested a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) 
(2004).

In June 2004, the veteran's claim was remanded to the RO for 
action consistent with Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002).  


FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of her claim have 
been addressed.

2. Competent medical evidence of record clearly and 
unmistakably shows that the veteran's schizophrenia pre-
existed service. 

3.  Competent medical evidence of record clear and 
unmistakably shows that the increase in the veteran's 
psychiatric disability during active service was due to the 
natural progress of the disease. 
CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2004); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Schizophrenia  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
addition, certain disorders including psychoses may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a specified time (usually one-
year) following separation from service.  See 38 C.F.R. §§ 
3.307, 3.309 (2004).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination.  The burden is on VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's schizophrenia both preexisted 
prior to entry into service and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111 (West 2002); see also 
VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  Lack of aggravation is shown by establishing 
that there was no increase in severity during service or that 
any increase was due to the natural progress of the 
preexisting condition.  Wagner, supra.  If this evidentiary 
burden is met, then the veteran is not entitled to service- 
connected benefits.

In this case, competent medical evidence of record clearly 
and unmistakably establishes that the veteran's schizophrenia 
preexisted entry into active service.  Private hospital 
treatment notes dated in June 1970 clearly indicate that the 
veteran was first diagnosed with chronic undifferentiated 
schizophrenia at the same facility in November 1967.  Service 
medical records dated from April to June 1970 show that the 
veteran was diagnosed with schizoid personality, ETPS 
(existed prior to service), after exhibiting bizarre behavior 
and difficulty performing duties during service.  Finally, in 
a January 2004 VA medical opinion, the examiner opined that 
the veteran's psychiatric disability existed prior to entry 
into service.           

Competent medical evidence of record also clearly and 
unmistakably establishes that the veteran's schizophrenia was 
not aggravated by her brief period of active service.  As an 
initial matter, medical evidence of record shows that the 
veteran's psychiatric disability increased during active 
service.  A Febuary 1970 service mental health consultation 
report listed that the veteran did not have a diagnosed 
psychiatric disability and recommended that she should be 
retained in active service.  However, a service mental health 
consultation report dated just a few months later in May 1970 
listed a diagnosis of schizoid personality, ETPS and 
recommended that the veteran should be separated from active 
service.  In addition, the January 2004 VA medical opinion 
was to the effect that the veteran's psychiatric disability 
worsened during service.  The physician noted that the 
veteran "had become more symptomatic under stress while in 
service" but also indicated that her psychiatric disability 
was "clearly beyond the stresses related to service only".  
The veteran submitted a note dated in April 2004 from her 
treating VA physician, containing the statement "It is very 
likely that the stress of the daily routine in the service 
was stressful enough to precipitate her psychotic episode".  

However, the Board finds that evidence of record does not 
show that the increase in the veteran's psychiatric 
disability was beyond the natural progress of the condition.  
The January 2004 VA medical opinion is to the effect that the 
worsening of the veteran's schizophrenia during active 
service was due to natural progression of her disease.  The 
examiner further noted that the veteran had "several 
subsequent relapses and hospitalizations, which indicates the 
nature of illness and its natural course, with 
exacerbations".  Private inpatient treatment records dated 
in June 1970 detail that the veteran was hospitalized twice 
for her psychiatric disability, in November 1967 and 1968, 
prior to entry into service.  Additional private as well as 
VA inpatient treatment records show that the veteran was 
hospitalized on multiple occasions after separation from 
service in June 1970, October 1971, June 1974, March 1979, 
September 1981, and August 1998 due to her psychiatric 
disability. The Board notes that evidence of record does not 
contain any medical finding that the increase in the 
veteran's psychiatric disability was beyond the natural 
progress of the condition.    

As the Board was able to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
schizophrenia both preexisted prior to entry into service and 
was not aggravated by such service, the remaining issue in 
this case is whether the veteran's schizophrenia was 
aggravated during active military service.  A pre-existing 
condition will be presumed to have been aggravated in service 
in cases where there was an increase in disability during 
service.  See 38 C.F.R. § 3.306 (2004).  There is a 
presumption of aggravation if the disability increased in 
severity during service, but the presumption does not apply 
when there is no such increase.  The presumption of 
aggravation may be rebutted by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).  The requirement of an 
increase in disability applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. § 
1153 and does not apply to determinations concerning the 
presumption of soundness under 38 U.S.C.A. § 1111 discussed 
above.  See VAOPGCPREC 3-2003.

As for the second question -- whether the veteran's pre-
existing schizophrenia was aggravated by her period of active 
military service -- the Board will examine all of the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service in 
order to determine whether there was an increase in severity 
during service.  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, a worsening that existed 
not only at the time of the separation but one that still 
exists currently is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).  The determination as to whether a 
preexisting condition was aggravated by military service is a 
question of fact.  See, e.g., Verdon, 8 Vet. App. at 535.  In 
other words, simply because the veteran experienced 
psychiatric symptoms during service, is not, in and of 
itself, tantamount to concluding there was aggravation of her 
preexisting schizophrenia.  There must be clinical 
indications of an overall increase in the severity of the 
underlying condition as a whole, as contrasted to only the 
symptoms associated with it.

The Board acknowledges that the evidence of record shows that 
the veteran's disability due to schizophrenia increased 
during active service.  Further, private treatment records 
dated from June to September 1970 indicate that the veteran 
was hospitalized for her psychiatric disability immediately 
upon discharge from active service.  However, as discussed 
above, the January 2004 VA medical opinion provides clear and 
unmistakable evidence that while the veteran's schizophrenia 
did worsen in service, the increase in her disability was due 
to the natural progress of the disease.  In addition, there 
is no competent medical evidence indicating that the increase 
in the veteran's psychiatric disability during active service 
was beyond the natural progress of the disease.  

The Board finds that based on the evidence discussed above, 
there is clear and unmistakable evidence that the veteran's 
schizophrenia preexisted service and was not aggravated 
during active service.  Consequently, the veteran's claim of 
service connection for schizophrenia must be denied.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the issue of entitlement to service 
connection for schizophrenia have been satisfied.  The RO 
sent the veteran a letter in August 2001 as well as issued 
supplemental statements of the case (SSOC) dated in February 
2002 and February 2005.  In addition, the Appeals Management 
Center (AMC) sent the veteran a letter in June 2004.  The 
Board finds that the VCAA notice requirements have been 
satisfied with respect to the claim before the Board on 
appeal.  With regard to requirement (1), above, the Board 
notes that the VCAA notice letters sent by the RO in August 
2001 and by the AMC in June 2004 informed her what was needed 
to establish entitlement to service connection.  With regard 
to requirements (2) and (3), the RO's August 2001 letter, the 
February 2002 SSOC, the February 2005 SSOC, and the AMC's 
June 2004 letter notified the veteran of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the August 2001 
letter explained that VA would obtain relevant records from 
any Federal agency (to include the military, VA, and the 
Social Security Administration), and that it would also make 
reasonable efforts to help her obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that she was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In addition, the 
August 2001 letter informed the veteran that VA would assist 
her by providing a medical examination or getting a medical 
opinion if it is deemed necessary to make a decision on the 
claim.  Finally, with respect to requirement (4), in the June 
2004 letter the veteran was explicitly asked to provide "any 
evidence in [her] possession that pertains to" her claim.  
Thereafter, the RO issued the veteran a SSOC in February 2005 
that contained the complete text of 38 C.F.R. § 3.159(b)(1), 
from which this element is taken.  In addition, the veteran 
submitted statements in August 2001, February 2002, and June 
2002, which detailed that she had no more evidence to submit 
concerning her appeal.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence she might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in her possession.

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's and AMC's VCAA 
notice letters to the veteran dated in August 2001 and June 
2004.  However, at bottom, what the VCAA seeks to achieve is 
to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the August 2001 letter from the RO and 
the June 2004 letter from the AMC were sent to the veteran 
after to the RO's September 1997 rating decision that is the 
basis of the veteran's appeal.  In this case, the VCAA was 
enacted after the original AOJ adjudication of the claim in 
1997.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to the August 2001 and June 2004 
letters as well as the February 2002 and 2005 SSOCs.                 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2002 SOC included notice that the 
appellant had a full year to respond to a VCAA notice.  
Moreover, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period provided for 
response after VCAA notice.  This provision is retroactive to 
the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate her claims has been 
satisfied by the August 2001 and June 2004 letters as well as 
the February 2002 and 2005 SSOCs issued by the RO.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed her that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support her claim 
for entitlement to service connection for schizophrenia.  In 
addition to service medical and personnel records, VA has 
obtained VA and private treatment records identified by the 
veteran as well as a VA medical opinion and VA examination 
report.  The Board concludes that sufficient evidence to 
decide the claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to service connection for schizophrenia is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


